The Ordinary.
Samuel J. Lowell and George E. Britton present a claim for detective services rendered in this cause from November, 1878, to February, 1880, on the part of the proponents. The claimants were employed by the counsel for the United States, the principal legatee under the will, who certify that considering the labor and skill expended, and the results accomplished, the executors would be fully justified in paying a sum which they name for the services. The services appear to have been of great value, and they were rendered in establishing the will, and on the employment of counsel appearing for the principal legatee. The bill, if duly verified, should be allowed as part of the expenses of the litigation, and the executors will be ordered to pay the amount certified to by the counsel of the government on the claimants making oath that the services charged in the bill were rendered.